DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 filing of international application PCT/AT2018/060069 filed in Austria on 21 March 2018 and claims foreign priority to Austrian application ATA140/2017 filed on 31 March 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 September 2019 and 08 November 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The running surface having a cross-shaped embossing and a longitudinal cut and ridges and recesses, as recited in claim 17 - the figures only illustrate a running surface having cross-shaped embossing (Fig. 5), a single recess (Fig. 4), or a combination of ridges and recesses (Figs. 1 and 6) [Note - the claim language of “cross-shaped embossing (11) and/or a longitudinal cut and/or ridges (13) and/or recesses (14)” creates multiple possible combinations of surface types for the running surface, and the figures do not appear to show all possible combinations]
The running surface having a longitudinal cut as recited in claim 17 - the figures do not appear to show the claimed longitudinal cut [Note: it is unclear if the longitudinal cut and the recess, illustrated as reference numeral 14, are equivalent, and if this is the case, the Office suggests amending the specification and claims to clearly equate the longitudinal cut and the recesses]
The rollers having a cross-shaped embossing and a longitudinal cut and ridges and recesses, as recited in claim 18 - the figures only illustrate rollers having cross-shaped embossing (Fig. 5), a single ridge (Fig. 4), or a combination of ridges and recesses (Fig. 7 and 8) [Note - the claim language of “cross-shaped embossing (21) and/or a longitudinal cut and/or ridges (23) and/or recesses (24)” creates multiple possible combinations of surface types for the rollers, and the figures do not appear to show all possible combinations]
The rollers having a longitudinal cut as recited in claim 18 - the figures do not appear to show the claimed longitudinal cut [Note: it is unclear if the longitudinal cut and the recess, illustrated as 24, are equivalent structures, and if this is the case, the Office suggests amending the specification and claims to clearly equate the longitudinal cut and the recesses]

The drawings are objected to because of the following:
The reference numerals in the figures are difficult to read, as some of them appear faded. The Office suggests amending the figures to provide clear and bold reference numerals that are clearly directed to each associated structure.
The Office suggests adding a dashed line to Fig. 1 showing where the cross-sectional view of Fig. 2 would be, and further including the ball 10 of Fig. 1 in Fig. 2 to better illustrate the complete invention.
It is unclear what illustrations correspond with Fig. 3a and it is unclear what illustrations correspond with Fig. 3b on page 3 of the drawings. The Office suggests separating the corresponding figures on separate sheets as replacement figures.
In Fig. 3b, there is a circular or bullseye illustration in the bottom left corner that does not have any reference numerals associated with it, making it unclear what the illustration is intended to represent.
Figs. 2, 3a and 3b use reference numeral “1” to represent the portion of the tubular frame that the rollers 4 are positioned on. However, the Office notes that the rollers 4 .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the phrase “consists of” in line 2 should be amended to --includes-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 12 and 15-22 are objected to because of the following informalities:  
Claim 12, line 4, --and-- should be added after “(4);”
Claim 12, line 7, “said shock absorbers” should read --said two shock absorbers--
Claim 12, line 9, “the frame” should read --the rigid tubular frame--
Claim 12, line 13, --and-- should be added after “(6);”
Claim 12, line 14, “said rollers” should read --said at least two rollers--
Claim 15, line 1, “said shock absorbers” should read --said two shock absorbers--
Claim 16, line 1, “the rollers” should read --the at least two rollers--
Claim 16, line 2, “the frame” should read --the rigid tubular frame--
Claim 17, line 2, “the frame” should read --the rigid tubular frame--
Claim 17, line 2, “the rollers” should read --the at least two rollers--
Claim 17, line 2, “has” should read --comprises--
Claim 18, line 1, “said rollers” should read --said at least two rollers--
Claim 18, line 1, “have” should read --comprise--
Claim 19, lines 1-2, “said rollers” should read --said at least two rollers--
Claim 20, line 1, “said rollers” should read --said at least two rollers--
Claim 21, line 2, “these rollers” should read --the more than two rollers--
Claim 21, line 2, “the frame” should read --the rigid tubular frame--
Claim 22, line 2, “the frame” should read --the rigid tubular frame--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the rolling force” in line 14. There is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim limitation to --a rolling force--.
Claim 16 recites the limitation “the surfaces of the rollers” in line 1. There is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim limitation to --surfaces of the at least two rollers--. See claim objections above.
Claim 16 recites the limitation “the rollers (4) are adjusted to the cross-sectional shape of the frame (1).” The term “adjusted” is unclear. It is unclear if the Applicant intends the term “adjusted” to be --adapted--, such that the surfaces of the rollers are adapted to the cross-sectional shape of the frame, as is similarly used in the specification.
Claim 16 recites the limitation “the cross-sectional shape” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim limitation to --a cross-sectional shape--.
Claim 21 recites the limitation “wherein there are more than two rollers” in lines 1-2. It is unclear if this limitation includes the at least two rollers of claim 12, or is introducing additional rollers to the invention. If Applicant intends to further limit the at least two rollers of claim 12 to be more than two rollers, the Office suggests amending the claim language to --wherein the at least two rollers comprise more than two rollers--.
Claim 21 recites the limitation “preferably are arranged around the cross-section of the frame” in line 2. The term “preferably” renders the claim indefinite as it is unclear if the limitation following the term “preferably” is required or optional. The Office suggests deleting the term “preferably” from the claim. 
Claim 21 recites the limitation “the cross-section” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim limitation to --a cross-section--.
Claim 22 recites the limitation “several rollers” in line 1. It is unclear if this limitation includes the at least two rollers of claim 12, or is introducing additional rollers to the invention. If Applicant intends to further limit the at least two rollers of claim 12 to be more than two rollers, the Office suggests amending the claim language to --wherein the at least two rollers comprise more than two rollers--.

Allowable Subject Matter
Claims 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. [Note - independent claim 12 needs to be amended in view of the above 35 U.S.C. 112(b) rejection]
Dependent claims 16, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose a fitness device in combination with all of the structural and functional limitations, and further comprising a rigid tubular frame consisting of a region with a handle and a region with a running surface, at least two rollers, two shock absorbers, a tubular retaining frame retaining the at least two rollers, a weight attached to the tubular retaining frame, and screws and wing nuts that are configured to adjust a rolling force of the at least two rollers.

The closest prior art to Bernstein (US Patent No. 8814765) teaches a fitness device comprising a tubular frame (ring element 10) and a handle (15) spanning across the ring element, at least two rollers (mobile elements 20), and two shock absorbers (internal bumpers 25) within the tubular frame/ring element. Bernstein does not teach a tubular retaining frame retaining the at least two rollers, a weight attached to the tubular retaining frame, and screws and wing nuts that are configured to adjust a rolling force of the at least two rollers.
The closest prior art to Daniels (US Publication 20150306759) teaches a rigid tubular frame (handle 3 formed by two halves 1, 2) having a grip portion (4) and a mounting portion (7), at least two rollers (15) movable along the mounting portion, and a frame (body 14) that is configured to connect to a weight (load 20, Fig. 8). Daniels does not teach two shock absorbers, a tubular retaining frame retaining the at least two rollers, and screws and wing nuts configured to adjust a rolling force of the at least two rollers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                            

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784